                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


JEFFREY WARREN,

         Plaintiff,

v.                               Civil Action No. 2:18-cv-1397

BRANCH BANKING AND TRUST CO.,
EQUIFAX INFORMATION SERVICES, LLC,
TRANSUNION, LLC, EXPERIAN INFORMATION
SOLUTIONS, INC.,

         Defendants.


                     MEMORANDUM OPINION AND ORDER


         Pending is plaintiff’s first amended motion to seal

portions of the complaint, filed January 7, 2019.      Attached to

the memorandum in support of plaintiff’s motion is a redacted

version of the complaint, filed as Exhibit 1.


         On November 1, 2018, plaintiff moved to seal,

indefinitely, the complaint and the exhibit attached thereto.

Specifically, the plaintiff wished to file under seal a

previously agreed confidential settlement agreement between

plaintiff and Branch Banking & Trust Co. (“BB&T”).     In its

December 20, 2018 memorandum opinion and order, the court

provisionally granted plaintiff’s motion and directed plaintiff

to file an amended motion to seal and defendants to respond to


                                  1
plaintiff’s amended motion to seal upon receiving service of

process.


           In his amended motion, plaintiff proposes, after

conferring with counsel for BB&T, filing a redacted complaint

and fully sealing the confidential settlement agreement attached

as Exhibit 2 to the plaintiff’s original motion to seal.

Defendants have yet to appear in the case, as service of process

has not been effected upon them.


           Accordingly, it is ORDERED that the plaintiff’s

amended motion be, and hereby is, provisionally granted.      It is

further ORDERED that the redacted version of the complaint found

in Exhibit 1 of the memorandum in support be placed on the

public docket.   Following the defendants’ appearance after

having been served, the court will require additional briefing

regarding the necessity of continued sealing.   The plaintiff is

directed to effect service of process forthwith so that the

court might fully and finally resolve the matter of continued

sealing.


           The Clerk is directed to transmit this order to all

counsel of record and any unrepresented parties.



                               DATED: February 20, 2019


                                   2
